Citation Nr: 1122619	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for Dependency and Indemnity Compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 and in July 1978.  The appellant was married to the Veteran when he died in July 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 decision in which the RO determined that the appellant was not entitled to reinstatement of DIC benefits because she could not be recognized as the surviving spouse of the Veteran.  In September 2010, the appellant filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2010, and in October 2010, the appellant submitted a statement in lieu of a Form 9; which was accepted as a timely substantive appeal.

Given the fundamental question underlying the appellant's claim for DIC benefits, the Board has characterized the matter on appeal as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The appellant and the Veteran were married in November 1956; they remained married until his death in July 1978.

3.  The appellant married  J. H. in September 1988 at the age of 52; they remained married until his death in March 2010.  




CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's surviving spouse for DIC purposes, her claim for DIC benefits is without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In this appeal, the appeal has been advised of the bases of the denial of her claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any duties to notify and assist the appellant.  As will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).




II. Analysis

The basic facts in this case are not in dispute.  The appellant was born in August 1936.  She married the Veteran in November 1956, and was married to him at the time of his death in July 1978.  She was in receipt of DIC benefits until she remarried J. H. in September 1988 at the age of 52.  The appellant's second husband died in March 2010.  She filed a claim in May 2010 for reinstatement of DIC benefits.

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected death.  See 38 U.S.C.A. § 101(14), 1310, 1311 (West 2002); 38 C.F.R. § 3.5 (2010).

Generally, a surviving spouse means a person of the opposite sex who was legally married to the veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule. 38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d), 1311(e). With respect to the facts of this case, however, three exceptions are not applicable because they involve benefits other than the DIC benefits sought by the appellant. See 38 C.F.R. §§ 3.55(a)(4), (a)(7), (a)(9).  An additional three exceptions involve rules applicable to common law marriages; since the appellant's second marriage is established by a marriage certificate, those exceptions do not apply here.  See 38 C.F.R. §§ 3.55(a)(5), (a)(6), (a)(8).  As for the other four exceptions, they were added at different times, with varying effective dates. The facts in this record will be applied to each of those exceptions in turn.

Remarriage of a surviving spouse, regardless of when it occurred, shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or has been annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  Since the record contains no evidence that the marriage was void or had been annulled, that exception does not apply here.

If an individual, who but for the remarriage would be considered the surviving spouse (such as this appellant), remarries on or after January 1, 1971, and the marriage was terminated by death prior to November 1, 1990, dissolved by a court with authority prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, benefits will not be barred, provided that the divorce was not secured through fraud or collusion. 38 C.F.R. § 3.55(a)(2).  Although the appellant remarried on a date (in September 1988) after January 1, 1971, there was no final dissolution of the marriage until a date after November 1, 1990, upon the death of her second husband in March 2010.  Thus, the record does not establish that the appellant's status as a surviving spouse could be reinstated under this exception.

Nor does the record establish that the next exception explicitly applicable to DIC benefits applies. The remarriage of a surviving spouse on or after October 1, 1998, terminated by divorce will not bar the furnishing of DIC benefits (unless the divorce or annulment was secured through fraud or collusion).  38 C.F.R. § 3.55(a)(3).  As the appellant remarried prior to October 1, 1998, and the marriage was not terminated by divorce, this exception does not apply.  Similarly, the last exception is not established here because of its effective date.  For marriages entered on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of DIC (and other) benefits.  38 C.F.R. § 3.55(a)(10).  Here, the appellant's second marriage took place before January 1, 2004, and the appellant was under 57 at the time of the marriage. The final exception thus is not established on this record.

Thus, as no exception applies, the appellant is not entitled to the status of a surviving spouse, and, accordingly, cannot establish eligibility for DIC benefits.  

The pertinent legal authority governing recognition as a surviving spouse for VA purposes is clear and specific, and the Board is bound by such authority.  As, on these facts, the appellant may not be recognized as the Veteran's surviving spouse, her claim for DIC benefits must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for DIC purposes, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


